Citation Nr: 1224394	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  07-18 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active military service from November 1968 to November 1972.  

This matter comes to the Board of Veterans' Appeals (Board) following a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board remanded this case in April 2008 to afford the Veteran the opportunity to testify in support of his claim.  He testified at June 2009 Travel Board hearing in Muskogee, Oklahoma, before one of the undersigned Acting Veterans Law Judges (VLJs) and a transcript of that hearing is on file.  A September 2009 Board decision denied service connection for PTSD, finding that although the Veteran had a current diagnosis of PTSD his participation in combat was not demonstrated and his inservice PTSD stressors had not been corroborated.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) the Court remanded the case for VA to fulfill the duty to assist by making additional attempts to verify the Veteran's putative stressors.  

The Board again remanded this case in October 2010 for compliance with the Court's Order.  At that time the amendment, effective July 13, 2010, to C.F.R. § 3.304 (f) to include a new paragraph (f)(3) was cited.  

Thereafter, the Board again remanded the case in November 2011 for another hearing.  The Veteran testified at a January 2012 videoconference before one of the undersigned Acting VLJs and a transcript thereof is on file.  

At the January 2012 videoconference the Veteran testified that he now had colon cancer.  From the context of that testimony, it appears that he believes that his colon cancer is due to inservice exposure to herbicides while in Vietnam.  See page 9 of that transcript.  This matter had not been adjudicated by the RO and, so, must be referred to the RO for initial consideration.  

Because the Veteran testified before two Acting VLJs at two different hearings on the same claim of entitlement to service connection for PTSD, by letter in May 2012, he and his attorney were informed that when two hearings have been held by different VLJs concerning the same issue(s), the law required that the Board assign a third VLJ to decide that issue(s) because a proceeding before the Board may be assigned either to an individual VLJ "or to a panel of not less than three members of the Board."  38 U.S.C. § 7102(a); 38 C.F.R. § 19.3.  They were informed that the appeal would be reviewed and signed by a panel of three VLJs and that they had the option of having an additional hearing held before a third VLJ who would be assigned to the panel.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  By letter later in May 2012 the Veteran's attorney responded that an additional hearing was not desired.  

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records (STRs) are negative for psychiatric disability but his service records establish that he served in the Republic of Vietnam.  His military occupational specialty (MOS) was aircraft mechanic and was not given awards or decorations indicative of combat status. 

On VA general medical examination in 1973 no psychiatric evaluation was performed.  

During his July 2004 VA PTSD screening, it was noted that the Veteran did not meet the criteria for a preliminary diagnosis of PTSD.  An August 2005 VA treatment note also reported that the Veteran did not meet the criteria for PTSD. 

An August 2005 statement from a service comrade, H. V. indicates that he served with the Veteran performing aviation support activities.  In 1971 and 1972 their unit operated from the aircraft carrier U.S.S. Oriskany, as well as on various land bases located in Da Nang, South Vietnam.  

On file are statements from various friends and relatives attesting to the Veteran's postservice psychiatric symptomatology.  

On file are VA outpatient treatment (VAOPT) records since 2006.  

In April 2006 Dr. W. R. R., a private physician, reported having conducted a psychiatric evaluation of the Veteran.  He had increasingly severe symptoms of insomnia, anxiety with irritability (he had several arrests for assault and battery and had been a member of a motorcycle gang for several years), flashbacks of war experiences, paranoia, and depression.  He reported that he had been heavy into the drug scene in Vietnam but was now drug free.  After a mental status examination the diagnosis was PTSD with psychotic features (persistent paranoid ideation).  

A January 2007 report from a VA licensed social worker indicated that the Veteran had been an active member in a rehabilitation group since September 2006.  He had definite symptoms of PTSD.  He was currently having active flashbacks, intrusive thoughts, broken sleep patterns, hyperviligance, hyperarousal, and depression.  He isolated himself and had no support system except his rehabilitation group.  It was felt that he met the diagnostic criteria for PTSD and that the PTSD was caused by his service in Vietnam.  

An April 2007 VAOPT record indicates that the Veteran had chronic back pain.  He had been in numerous physical fights in his childhood and had been suspended from school several times for fighting.  As an adult, he had been arrested for assault and battery more than 10 times.  He had been in prison from 1998 to 2004.  The assessments were a mood disorder due to chronic back pain; cannabis abuse, in full remission; and cocaine abuse, in full remission.  

In a June 2007 memorandum to the file, the RO made a formal finding of a lack of information required to corroborate the Veteran's claimed stressors sufficient to make inquiries to the Joint Services Records Research Center, Marine Corps or National Archives and Records Administration.  Making reference to the Veteran's claimed stressors, the memorandum noted that requests for specific descriptions of stressors had been send to the Veteran in March 2006 and May 2006 (in May 2006 he was asked to provide names of persons involved and a 60 day time frame for researching any stressor event).  The RO concluded that the Veteran's replies in April 2006 and June 2006 did not provide such necessary details as to justify verification research. 

At the June 2009 travel Board hearing the Veteran testified that he had been stationed in Vietnam for the latter part of 1971 and most of 1972, until he was discharged.  Page 7.  He had been an airplane mechanic and stationed at Da Nang Air Base.  They were constantly under rocket and mortar attacks.  When there was a lull in the work they load C-130s with body bags.  He had seen guys walk into the propellers of planes.  Page 8.  He had been in fear for his life.  The service representative cited a source from the U.S. Air Force that Da Nang Air Base had had 4 rounds of incoming fire on October 2, 1971; 6 rounds with 2 aircraft damaged and one wounded on January 3, 1972; and 28 rounds, damaging 1 aircraft and wounding 10 U.S. military personnel with 1 RVN killed on February 9, 1972.  Page 9.  The Veteran testified that when he started having nightmares he went to the Vietnam Veterans Outreach Center in about 1974.  At that time he had self-medicated with drugs and alcohol.  Page 10.  At the Outreach Center they had weekly meetings.  Page 11.  He had been receiving VA treatment for PTSD since 2006.  Page 12.  

The Veteran testified that when on the U.S.S. Oriskany he had seen guys walking into airplane propellers but some of the mess from these incidents had not been cleaned up, to remind others to pay attention.  Also, in Da Nang he had helped load C-130s with body bags.  Page 13.  He did not remember the names of any of the people killed.  Page 14.  The service representative stated that Da Nang Air Base was hit with incoming mortar and rockets during the time the Veteran was stationed there on the following dates: January 3, 1972; February 9, 1972; the April 13, 16, 24 and 25, 1972; May 7, 13, and 14, 1972; June 10, 13, 17 and 22, 1972; and July 8 and 13, 1972.  Page 15.  

Following the Board's September 2009 denial of the claim for service connection for PTSD the Court vacated that decision based on the JMR in which the parties had disagreed with the Board's (VA's) development of the appellant's claim.  It was stated that VA breached its duty to assist the appellant with his claim when it did not attempt to verify the claimed stressors through government sources.  Additional requests were to be made to the Joint Service Record Retention Center (JSRRC) in order to verify and corroborated the Veteran's claimed stressors.  In the October 2010 Board remand it was instructed that the Veteran was to be contacted to obtain as much detail as possibly as to incidents at Da Nang and aboard the U.S.S. Oriskany and that response, with any other additional information provided should be sent to the National Personnel Records Center (NPRC), if appropriate, the National Archives and Records Administration (NARA) [Attn: Archives II Textual Reference Branch (NNR2), Room 2600, 8601 Adelphi Road, College Park, Maryland 20740-6001], and the US Joint Service Records Research Center (JSRRC) for confirmation of the stressors. 

While the October 2010 Board remand noted the revision of July 13, 2010, adding a new paragraph (f)(3) to 38 C.F.R. § 3.304(f) addressing claims for PTSD based on a fear of hostile military or terrorist activity, the remand requested that the RO make a specific determination as to whether the Veteran was exposed to stressors inservice and the nature thereof.  The RO was to specify which stressors were established and if any stressors were confirmed, the Veteran was to be afforded a VA psychiatric examination.  

By letter in December 2010 the RO requested the Veteran to provide as much specific details of his alleged PTSD stressors caused by a fear associated with hostile military or terrorist activity, particularly as to events at Da Nang and aboard the U.S.S. Oriskany.  

In response, in March 2011 the Veteran's attorney forwarded the Veteran's letter stating that he had arrived in Vietnam in December 1971.  He did not recall the precise dates when subjected to mortar fire.  He had been in Vietnam for 3 or 4 months and then returned to the U.S for a couple of months, and then sent back to Vietnam.  After his second tour in Vietnam he was discharged in November 1972.  Sometimes there would be no rocket or mortar fire for a week, and then it would occur for 2 or 3 straight days.  Reference was made to the dates cited by his representative at the June 2009 travel Board hearing.  He felt certain that he was in Da Nang in January and February 1972.  He asked that the records be checked for the period from December 18, 1971, to February 18, "1971" [1972].  He again reported that at times in Da Nang he had helped load body bags.  As to the events on the U.S.S. Oriskany, these events occurred on his first deployment on that ship while en route to Vietnam or while already in the Gulf of Tonkin.  

On VA psychiatric examination in July 2011 the claim folder was reviewed.  It was reported that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria but had a diagnosis of a mood disorder due to chronic back pain.  It was commented that he had an extensive criminal history.  He also had a diagnosis of polysubstance dependence in partial remission.  It could not be determined whether his mood disorder was related to his substance abuse or to an anti-social personality disorder.  He had no diagnosis of a traumatic brain injury.  Prior to service he had an active social life and was on the high school football team but had been in numerous fights during his childhood and had been suspended from school several times for fighting.  While in the Navy he had joined and been very active in the Bandidos, a motorcycle club, which was considered to be an outlaw motorcycle gang engaged in criminal activity, according to the Veteran.  When his wife gave him an ultimatum, he had chosen the gang over his wife.  He had been a gang member for 26 years and risen to the rank of international enforcer, using force and violence.  He had also worked as a firefighter (from which he was now retired) and noted the irony of helping others in that job but hurting others as an enforcer for a gang.  The Veteran reported that from two tours in Vietnam he had served a total of about 8 or 9 months in Vietnam but was not sure of the dates.  

The examiner noted that the Veteran had been seen on multiple occasions on a VA outpatient basis but that at no time had PTSD been diagnosed, as opposed to a mood disorder due to chronic back pain.  A physician's assistant had seen the Veteran multiple times and her diagnosis was a major depressive disorder secondary to medical condition.  In her April 2009 note she stated that the Veteran was a "LRRP (Long Range Reconnaissance Patrol) commonly known as LERPs."  It was noted, however, that LERPs were an Army unit in Vietnam but the Veteran had served in the Navy.  In none of the physician's assistant's notes was there a diagnosis of PTSD, although an August 3, 2010, note indicated that she had ruled out PTSD.  In January 2011 a VA psychiatrist noted that the Veteran was smoking marijuana daily and having psychotic symptoms.  The diagnosis was psychotic disorder, not otherwise specified, and an anti-social personality disorder.  The diagnosis of PTSD by Dr. W. R. R. in April 2006 was noted.  

The examiner recited the Veteran's long postservice history of legal conflicts and imprisonment, as well as substance abuse.  The examiner noted that the Veteran reported having been subjected to rocket and mortar attacks at Da Nang Air Base in Vietnam.  On one occasion, while refueling a helicopter, a rocket had landed about 6 feet away from him but had not exploded.  This stressor was adequate to support a diagnosis of PTSD and was related to his fear of hostile military or terrorist activity.  Having seen a sailor lose his legs by an arresting cable on an aircraft carrier was a stressor adequate to support a diagnosis of PTSD but this stressor was not related to his fear of hostile military or terrorist activity.  Having seen a sailor fall overboard but the ship never stopping or trying to rescue him was a stressor adequate to support a diagnosis of PTSD but this stressor was not related to his fear of hostile military or terrorist activity.  Likewise, seeing a sailor walk into an airplane propeller and be chopped to pieces was not related to his fear of hostile military or terrorist activity.  

The examiner reported that the Veteran had been exposed to a traumatic event where he experience or witnessed an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others.  However, he did not persistently re-experience the traumatic event.  He had no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  He had no persistent symptoms of increased arousal.  He did not meet the full criteria for PTSD as to criterion E and F (in the DSM-IV).  The examiner reported that the Veteran's score on psychological testing was consistent with a diagnosis of PTSD but his answers were not congruent with the VA psychiatric records.  He had had a successful career as a firefighter and now spoke to youth groups about gangs and crime.  He had joined a prison ministry and spoke to inmates.  He attended church services and good relationships with his children and other relatives.  He also reported that most of his violent dreams were about people he had hurt while an enforcer with the Bandidos.  He also dreamed of falling into a hole and not being able to get out.  Some of his dreams were about people in Vietnam.  He had stated during the examination that he did not think the military had had a bad effect on his life.  In sum, it was opined that he did not met the criteria for a diagnosis of PTSD.  

In August 2011 the RO provided the Veteran's attorney with a copy of the report of the July 2011 VA psychiatric examination.  

At the January 2012 videoconference the Veteran testified that he had served in the Navy as a 3rd class petty officer, mechanic on airplanes and aircraft helicopters.  He was responsible to hydraulic systems and scanning the fuselage of airplanes.  Page 3 of the transcript.  His squadron had been split with some remaining aboard the U.S.S. Oriskany, an aircraft carrier, and the others sent to a land base, the Da Nang Air Force Base in Vietnam.  While there and when not performing his regular duties, he fueled helicopters and jet airplanes, and also unloaded helicopters carrying wounded soldiers.  On other occasions he and others loaded and unloaded body bags on and off of C130's.  He had been stationed a Da Nang on his first tour of Vietnam for a period of six months, but had had to go back to Vietnam for an additional three months when he was again stationed at Da Nang.  Page 4.  This had been in 1971 and 1972.  Also while in Da Nang he had experienced rocket attacks on the air base quite often.  On one occasion he was refueling a helicopter that had brought in wounded soldiers when they came under a rocket attack, and a rocket had struck about 5 feet in front of him but only buried itself in the concrete but did not explode.  Rocket attacks were episodic, sometimes occurring once or twice weekly, but could then go with no attack for a week or two.  Page 5.  

The Veteran testified that when on the aircraft carrier a young sailor had walked into an aircraft propeller and significant portions of his macerated remains with blood and fluids had remained for quite some time as a remaindered to others of what cold happened if you did not pay attention.  Page 6.  On one occasion while on the aircraft carrier's flight deck he had seen a cable break and cut off the legs of a man at the kneecaps and on another occasion he had seen a cable cut off a man's legs at the ankles.  He had not known these two men personally and did not know their names.  Page 7.  Although ships he had been stationed on had come under hostile fire, he had not been on them when this occurred but had been stationed at Da Nang.  While at Da Nang he had not lost any personal friends.  Some former comrades had submitted supporting statements in his behalf confirming that he was stationed at a base in Da Nang (and he testified as to the names of three of them) when there was hostile fire.  Page 8.  

The Veteran further testified the he had frequently relived these events over the many years since his military service.  Pages 8 and 9.  He testified that he had been told by his treating "psyche" doctor that he was stressed out due to a combination of all of his disabilities, including his colon cancer.  He had also been diagnosed with PTSD in the past.  Page 9.  He could not recall whether he had ever had a full-blown examination with respect to PTSD.  Page 10.  He had become a member of a motorcycle gang for the camaraderie and had fed off of the violence, but he had also worked after military service as a fireman until he had retired after 20 years.  However, for a long time after military service he had kept a gun by his back and front doors and under his bed.  On occasions when he had worked as a fireman, the fire department had sent him to a Vietnam Veterans Outreach Center because he was having flashbacks at work.  He had been sent to seek help from VA.  This had been during the time frame of between 1980 and 1985.  Page 11.  When asked by the presiding Acting VLJ whether he would be willing to report for an examination, if one were deemed necessary, he replied that he would be willing.  Page 12.  

Following the videoconference, in a March 2012 letter the Veteran's representative argued that the Veteran's case fell within the purview of the recent amendment of 38 C.F.R. § 3.304(f)(3) and that in light of this amendment, stressor verification was no longer required and that service connection should be granted for PTSD or, alternatively, he should receive a VA examination, which as yet he had not been given (although in August 2011 the RO provided the Veteran's attorney with a copy of the report of the July 2011 VA psychiatric examination).  

Development

The Board observes that the RO has not complied with the Board's 2010 remand instructions concerning stressor verification, as mandated in the JMR.  

In this regard, VA recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied.  However, this was previously noted in the 2010 remand when stressor verification was requested pursuant to the JMR.  The new regulation requires, first, that the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id.  

However, while the RO may be under the belief that the recent revision of 38 C.F.R. § 3.304(f)(3) eliminates the need to verify any stressor in this case, the Court has held that where there has not been compliance with a Board remand, the Board errs as a matter of law when it fails to ensure compliance.  So, another remand is therefore necessary to ensure proper compliance with the Board's October 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, upon remand, the RO must undertake the steps required for stressor verification, as set forth in the October 2010 Board remand.   

In this connection, stressor verification is still required as to the reported events on the U.S.S. Orinsky as these were not related to hostile military or terrorist activity.  

At the two hearing the Veteran testified that he had sought treatment in 1974 at a Vietnam Outreach Center and that he had been seen some time between 1980 and 1985 at a Vietnam Veterans Outreach Center because of flashbacks and had been sent to VA.   However, no VAOPT records are on file prior to 2004.  Since records dating as far back as 1974 could clearly be relevant, particularly if they document that the Veteran was having PTSD symptoms, further information should be obtained from concerning the inclusive dates of treatment or evaluation by any Vet Center and by VA which predate 2004.  

The Veteran and his attorney should be asked to provide information as to all records of private and VA treatment or evaluation for psychiatric purposes since the Veteran's military service which are not on already on file, particularly the names, dates, and places of all treatment or evaluation in the 1970s and 1980s, as the Veteran testified.  

Thereafter, since such records may change the factual basis upon which the July 2011 VA examiner's opinion rested, the Veteran should be afforded another VA examination to determine whether he now has PTSD related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's and his attorney and ask that they provide as much detail information as possible as to all records of private and VA treatment or evaluation for psychiatric purposes which are not on already on file since the Veteran's military service.  This should include the names of the places of treatment or evaluation and the inclusive dates (or approximate dates) and addresses of treatment or evaluation that are not already on file, particularly any in the 1970s and 1980s.  

2.  The response received from the Veteran and his attorney in March 2011, along with copies of transcripts of his testimony in June 2009 and January 2012, should be forwarded to the National Personnel Records Center (NPRC), if appropriate, the National Archives and Records Administration (NARA) [Attn: Archives II Textual Reference Branch (NNR2), Room 2600, 8601 Adelphi Road, College Park, Maryland 20740-6001], and the US Joint Service Records Research Center (JSRRC).  The RO should ask each of the units whether they can confirm the presence of the appellant, his duties, and any event he has commented thereon. 

The RO should specifically request confirmation of the mortaring and rocket firing of Da Nang Air Base from late 1971 to November 1972, and the decapitation of an individual by plane propellers, and serious injury or death of sailors from aircraft carrier arrestor cables when assigned to the U.S.S. ORISKANY during the time period of October 1971 to December 1971.  NPRC, JSRRC, and/or NARA should review their records and comment on the appellant's claimed presence at Da Nang Air Base and whether the base was shelled or fired upon during his assignment thereto.  If the NPRC and/or JSRRC and/or NARA is/are unable to provide specific detail concerning the appellant's claimed stressors because of national security, the NPRC, JSRRC, and/or NARA should be asked if it is able to confirm the stressors in a general manner.  All information obtained should be included in the claims folder for future review. 

3.  Arrange for the Veteran to be examined by a VA psychiatrist, other than his treating physician, to determine the correct diagnosis of any psychiatric disorder. 

The examiner must state whether any claimed stressor(s) (whether or not verified as requested in #2 above) which are due to hostile military or terrorist activity is or are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  

The examiner should be instructed that as to any putative stressor(s) not related to hostile military or terrorist activity, there must be corroborating evidence of any such event(s).  

If the examiner concludes that the Veteran does not have PTSD, but instead suffers from another psychiatric disorder with PTSD traits, the examiner must proffer an opinion (likely, less than likely, or as likely as not) as to whether any non-PTSD condition is related to or aggravated by the appellant's military service or any incident therein.  In discussing this point, the examiner must reference the Veteran's medical treatment records. 

The report of the examination should include a complete rationale for all opinions expressed.  Any diagnoses should be in accordance with DSM IV.  

The entire claims folder and a copy of this Remand must be made available to and reviewed by the VA examiner prior to the examination. The VA examiner should note this has been accomplished in the examination report. 

4.  The RO should consider the Veteran's claim in light of the proposed amendment to 38 C.F.R. § 3.304(f)(3) should it become final during the appeal.  

After completing the requested actions, and any additional notification and/or development deemed warranted, the issue on appeal should be readjudicated in accordance with 38 C.F.R. § 3.304(f)(3).  If the benefit sought remains denied, furnish to the Veteran and his representative with a Statement of the Case (SSOC) and afford them the appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



___________________________			________________________
	KELLI A. KORDICH					K. A. KENNERLY
	Acting Veterans Law Judge		Acting Veterans Law Judge
	Department of Veterans Affairs 		Department of Veterans Affairs 


_______________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

